DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach a processor configured to calculate a variation of luminance for one first region of the plurality of first regions; compare the variation of luminance for the one first region to a predetermined threshold to determine whether the variation of luminance for the one first region is uniform; in response to determining that the variation of luminance for the one first region is not uniform, divide the one first region into a plurality of second region; and set an attenuation rate of one second region of the plurality of second regions. Furthermore, nothing of the record would suggest to one of ordinary skill in the art to modify the prior art with the recited limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al. (US Pat. No. 8,265,419 B2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491. The examiner can normally be reached Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARK D REMALY/Primary Examiner, Art Unit 3793